Citation Nr: 0940662	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to 
November 1979, and from September 1990 to April 1991.  The 
Veteran also served with the Army Reserves and had periods of 
active duty and inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision, in which the RO, 
inter alia, denied the Veteran's claim for service connection 
for degenerative disc disease of the lumbar spine (claimed as 
back condition).  The Veteran filed a notice of disagreement 
(NOD) in May 2004, and the RO issued a statement of the case 
(SOC) in October 2005.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2005.

In August 2006, the Veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In June 2007, the Board reopened the claim for service 
connection for a back disability and remanded the claim for 
service connection, on the merits, to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  After completing some action, the AMC continued 
the denial of the claim (as reflected in the June 2008 
supplemental SOC (SSOC)), and returned this matter to the 
Board for further appellate consideration.  In October 2008, 
the Board again remanded the claim to the RO for additional 
development, and the RO continued the denial of the claim (as 
reflected in the September 2009 SSOC).  The claim has now 
properly returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim have been accomplished.

2.  While the Veteran has asserted a back injury in 1993, and 
service treatment records show that the Veteran injured his 
back during a field training exercise in March 1997, no back 
disability was shown in service.

3.  The only medical opinion on the question of whether there 
exists a medical nexus between the Veteran's current multi-
level lumbar degenerative disc disease with L5-S1 disc 
herniation and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a back disability are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for a back disorder, as well as what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The 
April 2004 RO rating decision reflects the initial 
adjudication of the claim after issuance of the January 2004 
letter.  

Post rating, a June 2007 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the June 2007 letter, and 
opportunity for the Veteran to respond, the June 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports of 
a May 2008 VA examination with a July 2009 addendum.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's August 2006 Board hearing, along 
with various written statements provided by the Veteran, and 
by his representative on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board observes that, with respect to the Veteran's 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Considering the claim for service connection in light of the 
above, the Board finds that the claim for service connection 
must be denied on the basis of medical nexus..

In connection with this claim, the Veteran has not asserted 
that he injured his back during active duty service; rather, 
he has indicated that he suffered back injuries, in 1993 and 
1997, during his reserve service.  The Veteran has asserted 
that he injured his back while folding tents while performing 
a military assignment.  He related that after folding a tent, 
he stood up and experienced pain.  He indicated that he told 
a fellow soldier but did not inform his instructors because 
he was not in serious pain.  A month later, he said that he 
became nauseated, fell over, and landed on his back and head.  
During his next military assignment, he was told to remove 
some equipment and uncover some laundry trailers.  He said 
that he told his military supervisor at that time about his 
back injury, and his back has bothered him since that time.  
The Veteran made these assertions in his NOD submitted in 
May 2004.

A service medical examination report completed in August 1993 
indicates that the Veteran's spine was normal.  The Veteran 
indicated on his August 1993 Report of Medical History that 
he did not have recurrent back pain.  March 1997 service 
medical records show that the Veteran slipped and fell during 
a training exercise, injuring his back.  It was determined 
that he was in the line of duty during the injury.  In 
response to a request for records, the National Personnel 
Records Center indicated in October 2003 that it did not have 
any additional service treatment records for the Veteran.

A March 1993 private computed tomography (CT) of the lumbar 
spine revealed bulging vs. herniation intervertebral disk L5-
S1 left with left-sided neurovertebral foraminal 
encroachment, but no direct effect upon the lumbar thecal sac 
being observed.

An April 1993 note from, R.V., M.D., a private physician, 
indicated that the Veteran was to do no sit-ups or running 
for one year.

In a June 1993 letter, the Veteran stated that he had a back 
injury in February 2003 and he had seen a doctor who 
determined that he was not to participate in physical 
training.

In a June 1993 letter, Dr. G.V., a private physician, noted 
that the Veteran had been treated for a lumbar spine sprain 
since April 1993 and he was currently pain free without any 
neurological deficit.

In a July 1993 letter, Dr. G.V. indicated that the Veteran 
fell in February 1993 at his home and suffered a lumbar spine 
sprain/strain.  The Veteran had no neuro deficit and was 
released to go back to work.

VA treatment records from June 2003 to January 2008 reflect a 
diagnosis of low back pain.  Specifically, a December 2003 VA 
X-ray of the lumbosacral spine revealed very mild 
degenerative disc disease changes present at L2-3 and L3-4.  
The final impression was minimal degenerative disc disease in 
the lower lumbar spine.  Magnetic resonance imaging (MRI) 
performed in August 2007 revealed degenerative disc disease 
at L2-3 and L5-S1 without canal or neural foramina stenosis.

During the Veteran's August 2006 Board hearing, the Veteran 
explained that he injured his lower back in 1993 while he was 
attending a military school.  He was told to fold a tent.  
When he picked up the tent, he felt a burning sensation in 
his back.  Additionally, he suffered a fall at home.  He said 
that a doctor said that his back was bruised, and he was 
given a painkiller.  He indicated that he suffered another 
injury to his back in 1997 when he slipped on a rock and fell 
on his back.

On VA examination in May 2008, after performing necessary 
tests and reviewing the Veteran's history, the examiner 
diagnosed lumbar degenerative disc disease.  He opined that 
the Veteran's lumbar degenerative disc disease was less 
likely as not caused by or a result of the Veteran's 
March 1997 verified period of inactive duty for training.  He 
referred to the March 1993 CT scan from Dr. V., the June 1993 
note from Dr. V., and the July 1993 letter from Dr. V.  The 
examiner observed that the Veteran's own private physician 
documented that the Veteran's back injury occurred in the 
Veteran's home, and there was no evidence which the examiner 
could find which supported the theory of the Veteran being 
injured during training.  It was further noted that there was 
no evidence that the Veteran had a back disability that 
preexisted the Veteran's entrance into military service, and 
there was no evidence that the Veteran's back disability 
increased in severity while in the service.

The VA examiner provided an addendum to his examination 
report in July 2009.  The examiner reported that the Veteran 
was seen in March 1997 for his thoracolumbar spine after 
slipping on a rock and falling onto his back.  The examiner 
re-reviewed the information from the claims file in addition 
to the August 2008 MRI.  The examiner opined that it was his 
best medical opinion that the Veteran's current thoracolumbar 
spine condition, multi-level lumbar degenerative disc disease 
with L5-S1 herniation, is not caused by or a result of an in-
service injury or disease.  It was also his best medical 
opinion that the Veteran's current back disability began in 
1993 when the Veteran fell in his home, as documented by Dr. 
V.  The examiner said that the Veteran's disorder did not 
begin during a period of active duty.  He observed that there 
was no evidence in the Veteran's service medical record that 
the Veteran injured or was treated for his spine prior to 
1993 when he fell in his home.  The examiner further opined 
that the Veteran's condition did not increase in severity as 
a result of the fall he sustained in March 1997.  He 
referenced the CT scan from 1993 and the MRI from 2008 and 
observed that the MRI did not show any new levels of 
degenerative disc disease.  Further, he said that the MRI 
showed only bulging of the L5-S1 disc which is an improvement 
over the L5-S1 disc herniation seen on the 1993 CT scan.  The 
examiner concluded that the 2008 MRI is evidence that the 
Veteran's condition which pre-existed his March 1997 injury 
did not increase in severity.

The evidence of record clearly establishes that the Veteran 
has a current back disability.  The Board also observes that 
March 1997 service medical records show that the Veteran 
slipped and fell during a training exercise, injuring his 
back; the Veteran has also asserted an earlier back injury in 
1993.   However, the record simply fails to establish that 
his current back disability is medically related to any 
incident of service.  The available service treatment records 
from the Veteran's period of active duty in the 1970s are 
negative for any signs, symptoms, or complaints of a back 
disability.  Moreover, there is no medical indication that 
the Veteran's current back disability is a result of any 
event that occurred during the ACDUTRA, or INACDUTRA.  In 
this matter, the Board finds the July 2009 addendum to the 
May 2008 VA examination to be of great probative weight on 
the question of medical nexus.  The examiner examined and 
commented on the Veteran's assertions as well as the medical 
evidence of record.  He specifically discussed the Veteran's 
service treatment records and records generated by the 
Veteran's private physician.  He provided adequate reasons 
and bases for his opinion by referring both to older and 
recent medical test results.  Thus, the only medical opinion 
of record on the question of etiology-the matter upon which 
this claim turns-weighs against the claim.  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion-that is, one that, 
in fact, supports the claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant, to include those advanced by his representative, 
on his behalf.  The Veteran is certainly competent to 
describe factual matters of which he has first- hand 
knowledge, such as experiencing an accident or having an 
injury.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, as indicated above, this claim turns on the medical 
matter of whether there exists a relationship between the 
back disability for which service connection is sought and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant nor his representative are not 
shown to be other than a laypersons without the appropriate 
medical training and expertise,  neither is competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a back disability must be denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


